Exhibit 99.1 LUMINEX CORPORATION REPORTS SECOND QUARTER 2012 RESULTS ACHIEVES RECORD NUMBER OF MAGPIX SYSTEM SALES ACQUIRES GENTURADX AFTER QUARTER-END AUSTIN, Texas (July 30, 2012) – Luminex Corporation (NASDAQ:LMNX) today announced financial results for the second quarter ended June 30, 2012.Financial and operating highlights include the following: · Consolidated second quarter revenue of $48.3 million, a one percent increase over the second quarter of 2011 · Second quarter assay revenue of $17.5 million, an 89 percent increase over the second quarter of 2011. Growth was largely driven by the inclusion of Luminex Madison, formerly EraGen Biosciences, Inc., which was acquired on June 27, 2011 · Second quarter shipments of 278 multiplexing analyzers that included 167 MAGPIX® systems, resulting in cumulative life-to-date multiplexing analyzer shipments of 9,162, up 12 percent from a year ago · Consolidated gross profit margin of 71 percent for the second quarter of 2012 · Operating expenses for the second quarter of 2012 increased $2.9 million over the second quarter of 2011. $0.9 million of this increase can be attributed to Luminex Madison, and $0.4 million is related to acquisition costs associated with the recent purchase of GenturaDx. Operating income for the second quarter of 2012 was $6.5 million compared with operating income of $8.8 million for the same period last year · Luminex Corporation was added to the S&P SmallCap 600 GICS (Global Industry Classification Standard) Life Sciences Tools & Services Sub-Industry Index · In July, Luminex Corporation acquired GenturaDx, a private, California-based molecular diagnostic company, for $50 million in cash and potential additional contingent consideration based on achievement of future milestones and/or product revenue performance “We are pleased with our second quarter results and long-term trajectory.Luminex’s strategic plan is focused on providing customers with the tools they need to positively impact human health through reduced complexity and increased speed of the testing process. We continue to invest heavily in our proprietary xMAP® technology, and we have always recognized that one platform may not suit all lab customer needs. In order to access these new opportunities, Luminex has sought to acquire external technologies, such as EraGen Biosciences in 2011 and our recent acquisition of GenturaDx,” said Patrick J. Balthrop, president and chief executive officer of Luminex.“We are excited about GenturaDx technology and believe its simple to use, sample-to-answer platform combined with our proprietary MultiCode RTx chemistry will provide hospital-based molecular diagnostic labs with another powerful tool in their search for answers. When this system is commercialized (anticipated for 2014) Luminex will be able to offer our customers with a broad line of product solutions to fit their specific needs.” -MORE- “Regarding new product updates, I am pleased to report that Luminex has submitted a de-novo 510(k) application to the FDA for our gastrointestinal pathogen panel (xTAG® GPP) assay. This product offering addresses a sizeable new market opportunity for Luminex and is another example of how Luminex is providing advanced solutions and real value to our customers. With new assays like GPP, NeoPlex4 and the exciting portfolio from Luminex Madison, we are positioned for strong growth in the future,” Balthrop concluded. REVENUE SUMMARY (in thousands, except percentages) Three Months Ended June 30, Variance (%) (unaudited) System sales $ $ $ ) -8 % Consumable sales ) -41 % Royalty revenue 4 % Assay revenue 89 % All other revenue 12
